02-11-513-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO.
02-11-00513-CV
 
 



Scott & Julieann
  Hanson and Nikki & Jeremy Steele


 


APPELLANTS




 
V.
 




Lennar Homes of Texas Land & Construction, Ltd.
  and D.R. Horton - Texas Ltd.


 


APPELLEES



 
 
----------
 
FROM THE 352nd District Court OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
         
On December 22, 2011, Appellants Scott and Julieann
Hanson and Nikki and Jeremy Steele filed a notice of appeal from the trial
court’s judgment, which was signed on September 19, 2011.  A motion for
new trial was filed October 19, 2011, making the notice of appeal due December
19, 2011.  See Tex. R. App. P. 26.1(a).
         
On January 3, 2012, we sent a letter to Appellants stating our concern that we
lacked jurisdiction over this appeal because Appellants’ notice of appeal was
not timely filed.  We informed Appellants that unless they, or any party
desiring to continue the appeal, filed a response showing a reasonable
explanation for the late filing of the notice of appeal on or before January
13, 2012, the appeal could be dismissed for want of jurisdiction.  See
Tex. R. App. P. 42.3(a), 44.3.  To date, we have received no response
showing any reasonable explanation for the late filing of the notice of appeal.
         
The time for filing a notice of appeal is jurisdictional in this court, and
absent a timely-filed notice of appeal or extension request, we must dismiss
the appeal.  See Tex. R. App. P. 2, 25.1(b), 26.3; Jones v. City
of Houston, 976 S.W.2d 676, 677 (Tex. 1998); Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997).  A motion for
extension of time is necessarily implied when an appellant acting in good faith
files a notice of appeal beyond the time allowed by rule 26.1 but within the
fifteen-day period in which appellant would be entitled to move to extend the
filing deadline under rule 26.3.  See Jones, 976 S.W.2d at 677; Verburgt,
959 S.W.2d at 617; see also Tex. R. App. P.
26.1, 26.3.  However, when a motion for extension is implied, it is still
necessary for the appellant to reasonably explain the need for an
extension.  See Jones, 976 S.W.2d at 677; Verburgt,
959 S.W.2d at 617.
         
Because Appellants’ notice of appeal was untimely and because Appellants did
not provide a reasonable explanation for needing an extension, we dismiss the
appeal for want of jurisdiction.  See Tex. R. App. P. 2, 25.1(b),
26.3; Jones, 976 S.W.2d at 677; Verburgt, 959 S.W.2d at
617; Chilkewitz v. Winter, 25 S.W.3d 382, 383 (Tex. App.—Fort Worth 2000, no pet.).
 
 
 
SUE WALKER
JUSTICE
 
PANEL: 
WALKER, MCCOY, and MEIER, JJ.
 
DELIVERED:  February 9,
2012







[1]See
Tex. R. App. P. 47.4.